Citation Nr: 1018505	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to an initial rating in excess of 10 percent 
for asthma.  

4.  Entitlement to an initial rating in excess of 10 percent 
for bilateral sesamoiditis, status post left sesamoidectomy.  

5.  Entitlement to an initial rating in excess of 10 percent 
for right subacromial impingement, acromioclavicular joint 
arthrosis, and status post rotator cuff repair.  

6.  Entitlement to an initial compensable rating for chronic 
left trapezius muscle spasm.  

7.  Entitlement to an initial compensable rating for left 
lower lung fibrosis with upper lung field thickening.  

8.  Entitlement to an initial compensable rating for 
dishydrotic eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 
1985, June 1988 to December 1988, and February 1989 to July 
2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In the July 2005 decision, the RO, in pertinent part, 
denied service connection for bilateral hearing loss and 
granted service connection for asthma (10%); bilateral 
sesamoiditis, status post left sesamoidectomy (10%); right 
subacromial impingement, acromioclavicular joint arthrosis, 
and status post rotator cuff repair (10%); chronic left 
trapezius muscle spasm (0%); left lower lung fibrosis with 
upper lung field thickening (0%); and dishydrotic eczema 
(0%).  Also, in the May 2006 decision, the RO denied service 
connection for fibromyalgia.  

In July 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing held at the RO.  A 
transcript of that proceeding is of record.  At the hearing, 
the Veteran submitted additional evidence accompanied by a 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  

Also at the hearing, the Veteran raised the issues of 
entitlement to an increased rating for right greater 
trochanter bursitis and service connection for tinnitus.  
These claims have not been developed on appeal and are 
REFERRED to the RO for additional action.  In addition, at 
the time the claims folder was transferred to the Board, the 
RO was developing claims for service connection for 
hypertension, right carpal tunnel syndrome, a 
temporomandibular joint disability, and a cyst on the right 
hand.  These issues have yet to be adjudicated and 
accordingly are REFERRED to the RO for additional action.   

The claims for service connection for bilateral hearing loss 
and for increased ratings for asthma, bilateral sesamoiditis, 
right subacromial impingement, left trapezius muscle spasm, 
left lower lung fibrosis, and eczema are the subject of a 
remand directive below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia theatre of 
operations during the Persian Gulf War.  

2.  The Veteran has a medically unexplained chronic 
multisymptom illness characterized by fibromyalgia.  


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria 
for the award of VA compensation benefits pursuant to 
38 U.S.C.A. § 1117 for a medically unexplained chronic 
multisymptom illness characterized by fibromyalgia have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of 
entitlement to service connection for fibromyalgia, no 
further discussion of the VCAA is required with respect to 
this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  In particular, service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).  

In addition, compensation is also payable to a Persian Gulf 
War veteran who exhibits objective indications of chronic 
disability that cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more.  38 C.F.R. § 
3.317(a)(1).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118. Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to include: 
(a) an undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

With claims based on undiagnosed illness, a veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  

With regard to the claim for service connection for 
fibromyalgia, the Board notes that the Veteran had active 
duty service in Southwest Asia, in Saudi Arabia, from 
September 1990 to September 1991.  His pertinent service 
records include a May 2002 Gulf War examination conducted at 
the Walter Reed Army Medical Center.  The examination report 
noted that the Veteran had multiple persistent physical 
symptoms since the onset of the Gulf War.  The signs and 
symptoms were of "unknown etiology after an extensive and 
thorough medical evaluation" and the examiners were unable 
to "exclude the possibility that one or all of them may be 
caused by service in the Persian Gulf War."  The discharge 
diagnosis included 20 conditions, including chronic fatigue 
syndrome and left shoulder myofascial pain syndrome.  

The Board acknowledges that fibromyalgia was not among the 
conditions diagnosed at the time of the May 2002 Gulf War 
examination.  However, other service treatment records, 
including those from Dwight D. Eisenhower Medical Center, 
include a diagnosis of fibromyalgia.  For example, a November 
2004 record indicates that the Veteran was seen to determine 
if he had diagnoses of chronic fatigue syndrome and 
myofascial pain syndrome.  A physical examination revealed 
that the Veteran had 13 out of 18 tender points indicative of 
fibromyalgia.  After applying the revised CDC criteria from 
1994, the examiner concluded that the Veteran met the 
criteria for both fibromyalgia and chronic fatigue syndrome.  

According to post-service medical records, at a January 2006 
VA examination, the Veteran described constantly aching 
muscles, muscle spasms in his thoracic and lumbar spine, as 
well as joint pain in his shoulders, ankles, wrists, knees, 
and hips.  Following a physical examination, the examiner 
concluded that the Veteran met the criteria for chronic 
fatigue syndrome.  As to fibromyalgia, the examiner stated 
that he could not confirm a diagnosis "without resorting to 
conjecture."  He explained that many of the fibromyalgia 
symptoms could also be associated with chronic fatigue 
syndrome and that the multiple joint pains could be 
attributed to already service-connected disabilities.  

However, the Veteran has submitted numerous post-service 
treatment records which reflect treatment for myalgia and 
myositis.  Indeed, in approximately December 2005, the 
diagnosis was changed to fibromyalgia.  Further, the Veteran 
has provided credible testimony during the July 2009 hearing 
that he has experienced pain in multiple joints since 1995.  

The Board has reviewed this and other relevant evidence of 
record.  The Board acknowledges that there is evidence both 
for and against the claim.  In this respect, the May 2002 
Gulf War examiner did not diagnose fibromyalgia, and the 
January 2006 VA examiner was unable to diagnose this 
disability.  

However, there is also persuasive evidence showing that the 
Veteran suffers from numerous disabilities related to his 
Persian Gulf War service.  Such evidence includes current and 
in-service diagnoses of fibromyalgia.  The November 2004 
in-service examination found fibromyalgia, and the 
post-service December 2005 evaluation confirmed this 
diagnosis.  Furthermore, the Veteran has provided competent 
testimony that he has experienced pain in multiple joints 
since 1995.  

According to the benefit of the doubt rule codified at 38 
U.S.C.A. § 5107, "[t]he Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant."  

The implementing regulation, 38 C.F.R. § 3.102, restates that 
provision in terms of "reasonable doubt."  In particular, 
this regulation stipulates that, "[w]hen, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim."  

If the Board finds that the positive and negative evidence 
relating to a veteran's claim are in "approximate balance," 
then the placement of the risk of nonpersuasion on the VA 
dictates a finding in favor of the claimant.  Ortiz v. 
Principi, 274 F.3d 1361 (2001).  See also, Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  

Here, there is positive evidence in support of the claim and 
negative evidence against it.  Given such, the Board finds 
that the evidence is in a state of "equipoise."  In 
according the Veteran the benefit of the doubt, the Board 
finds that the criteria for VA compensation benefits under 
38 U.S.C.A. § 1117 for fibromyalgia have been met.  
Accordingly, to this extent, the benefit sought on appeal is 
granted.  


ORDER

Compensation under 38 U.S.C.A. § 1117 for a medically 
unexplained chronic multisymptom illness manifested by 
fibromyalgia is granted, subject to the law and regulations 
governing the payment of monetary benefits.  


REMAND

Service Connection For Bilateral Hearing Loss

At the outset, the Board acknowledges that a QTC audiological 
examination conducted during active duty in January 2004 did 
not reveal a hearing loss disability for VA compensation 
purposes.  38 C.F.R. § 3.385.  Specifically, none of the 
auditory thresholds at frequencies 500, 1000, 2000, 3000, 
4000 Hertz were 40 decibels or greater or even 26 decibels or 
greater.  Also, speech recognition scores using the Maryland 
CNC Test were 100 percent.  

Subsequently, while continuing on active duty in May 2005, 
the Veteran underwent another audiological evaluation which 
diagnosed sensorineural hearing loss.  Although the complete 
results were not provided, the report of this examination 
reflected asymmetric sensorineural hearing loss (right 
greater than left).  In particular, the Veteran exhibited 
mild hearing loss between 250-1000 Hertz and between 6000-
8000 Hertz in his right ear as well as mild hearing loss 
between 6000-8000 Hertz in his left ear.  

Based on this evidentiary posture, the Board believes that 
the Veteran should be accorded a new VA audiological 
examination to determine whether he does indeed have a 
current hearing loss disability related to his active duty.  

Moreover, a complete and thorough review of the claims folder 
indicates that the Veteran has not been informed of the 
information and evidence not of record that is necessary to 
substantiate his hearing loss claim, that VA will provide, 
and that he is expected to submit.  Accordingly, a VCAA 
notification letter should be issued to the Veteran on 
remand.  

Increased Rating Claims

In a claim for disability compensation, VA's duty to assist 
the veteran includes providing a medical examination "when 
such an examination ... is necessary to make a decision on 
the claim."  38 U.S.C. § 5103A(d)(1).  A reexamination, or 
contemporaneous examination, "will be required ... if 
evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect."  38 
C.F.R. § 3.327(a) (2009).  The requirement that VA provide a 
contemporaneous examination "does not automatically, based 
on the mere passage of time, without more, render inadequate 
a medical examination."  Palczewski v. Nicholson, 
21 Vet.App. 174, 180 (2007).  Rather, VA must order a new 
examination "when the veteran claims a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  

With respect to the claims for higher initial ratings for 
service-connected asthma and lung fibrosis, there is evidence 
to suggest substantial worsening of the condition since the 
most recent examination in January 2006.  Specifically, that 
evaluation demonstrated decreased breath sounds of both bases 
and coughing but normal pulmonary function tests and normal 
chest X-rays.  In fact, the examiner concluded that the 
Veteran had no complications secondary to either his asthma 
or his left lung fibrosis.  

Subsequently, however, and specifically in July 2009, the 
Veteran was found to be using Albuterol daily and that such 
use was a marker for "uncontrolled asthma."  Further, the 
Veteran has provided competent testimony of a worsening of 
both his asthmatic and left lung fibrosis symptoms since the 
January 2006 VA examination.  

For these reasons, the Board concludes that a remand of the 
Veteran's asthma and fibrosis claims is necessary.  On 
remand, the Veteran should be accorded a new VA respiratory 
examination, including pulmonary function testing, to 
determine the current nature and extent of these disorders.  

Similarly, with respect to the claim for an increased rating 
for sesamoiditis, there is objective medical evidence showing 
a potential worsening in disability since the January 2006 
examination.  For example, a treatment record dated in 
February 2009 indicated that the Veteran was "unable to walk 
due to chronic foot problems."  Previously, at the January 
2006, the Veteran had described pain on standing and walking 
but did not specifically state that he could not walk due to 
this service-connected disability.  A remand of this claim 
is, therefore, necessary to determine the current nature and 
extent of the Veteran's sesamoiditis.  

Finally, with respect to the claims for higher initial 
ratings for left trapezius muscle spasm, right subacromial 
impingement, and dyshidrotic eczema, the supplied treatment 
records show continuing medical care for these disorders but 
do not document the severity.  Indeed, since the last VA 
examination of these disabilities in January 2006, the 
Veteran has described increasing pertinent symptomatology.  

Of further importance to the Board is the fact that the 
Veteran's representative has requested new VA examinations of 
all of the service-connected disabilities at issue.  For the 
reasons stated herein, the Board concurs with the 
representative's request.  

Accordingly, the case is REMANDED for the following action:

1  Issue to the Veteran a VCAA 
notification letter pertaining to his 
claim for service connection for 
bilateral hearing loss.  

2.  Contact the Veteran and ask him to 
identify all VA or non-VA medical 
facilities that are treating him for his 
hearing loss, asthma, bilateral 
sesamoiditis, right subacromial 
impingement, left trapezius muscle spasm, 
lung fibrosis, and eczema.  Obtain copies 
of any such treatment records referenced 
by the Veteran.  If any attempts to 
locate records of treatment cited by the 
Veteran prove to be futile, annotations 
pertaining to such efforts should be made 
in the claims folder.  

3.  Then, schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his bilateral 
hearing loss symptomatology.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies, 
including audiological testing, should 
be conducted.  All pertinent bilateral 
hearing loss pathology should be noted 
in the examination report.  

For any hearing loss diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active service.  

Complete rationale should be given for 
all opinions reached.

4.  Also, accord the Veteran an 
appropriate VA examination to determine 
the nature and extent of the 
service-connected asthma and left lower 
lung fibrosis with upper lung field 
thickening.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  Chest X-rays and pulmonary 
function testing should be performed, and 
the results of these studies should be 
noted in the examination report.  

In addition, the examiner should also 
address the impact of the service-
connected asthma and left lower lung 
fibrosis with upper lung field 
thickening on the Veteran's 
occupational functioning (regardless of 
his age).  

A complete rationale for all opinions 
expressed must be provided.  

5.  In addition, schedule the Veteran for 
an appropriate VA examination to 
determine the nature and extent of the 
service-connected bilateral sesamoiditis, 
status post left sesamoidectomy; right 
subacromial impingement, 
acromioclavicular joint arthrosis, and 
status post rotator cuff repair; and 
chronic left trapezius muscle spasm.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
X-rays, should be performed.  

All pertinent pathology associated with 
these service-connected disabilities 
should be noted in the examination 
report.  With regard to the bilateral 
sesamoiditis, status post left 
sesamoidectomy in particular, the 
examiner should discuss any associated 
limitation motion.  

With regard to the right subacromial 
impingement, acromioclavicular joint 
arthrosis, and status post rotator cuff 
repair, and with regard to the chronic 
left trapezius muscle spasm, the 
examiner should discuss any associated 
limitation of motion, ankylosis, or 
impairment of the appropriate humerus, 
clavicle, or scapula.  

Also, the examiner should discuss 
whether the Veteran's foot, right 
shoulder, or left shoulder disabilities 
exhibit weakened movement, excess 
fatigability, or incoordination that is 
attributable to the applicable service-
connected disorder.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should 
also express an opinion as to the 
degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran 
uses either foot or either shoulder 
repeatedly over a period of time.

In addition, the examiner should also 
address the impact of the service-
connected bilateral sesamoiditis, 
status post left sesamoidectomy; right 
subacromial impingement, 
acromioclavicular joint arthrosis, and 
status post rotator cuff repair; and 
chronic left trapezius muscle spasm on 
the Veteran's occupational functioning 
(regardless of his age).  

A complete rationale for all opinions 
expressed must be provided.  

6.  Also, accord the Veteran an 
appropriate VA examination to determine 
the nature and extent of the 
service-connected dishydrotic eczema.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

All pertinent pathology associated with 
this service-connected disability should 
be noted in the examination report.  In 
particular, the examiner should discuss 
the extent (in percentage) of the 
Veteran's entire body and exposed areas 
affected by this disorder as well as the 
type of treatment required over the past 
12-month period.  

The examiner should also address the 
impact of the service-connected 
dishydrotic eczema on the Veteran's 
occupational functioning (regardless of 
his age).  

A complete rationale for all opinions 
expressed must be provided.  

7.  Following completion of the above, 
re-adjudicate the issues of entitlement 
to service connection for bilateral 
hearing loss and entitlement to initial 
increased ratings for the 
service-connected asthma; bilateral 
sesamoiditis, status post left 
sesamoidectomy; right subacromial 
impingement, acromioclavicular joint 
arthrosis, and status post rotator cuff 
repair; chronic left trapezius muscle 
spasm; left lower lung fibrosis with 
upper lung field thickening; and 
dishydrotic eczema.  If the decisions 
remain in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to these issues as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


